United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2305
Issued: February 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 19, 2008 appellant filed a timely appeal from the June 19, 2008 merit decision
of the Office of Workers’ Compensation Programs which denied her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on April 1, 2008.
FACTUAL HISTORY
On April 3, 2008 appellant, then a 57-year-old mail processor, filed a traumatic injury
claim alleging that, on April 1, 2008, she sustained injury to her neck and left arm while taking
rubber bands off mail and placing letters in a tray. She submitted a form signed by her
supervisor, noting that on April 1, 2008 she complained of pain in her left hand and arm up to
her neck. In an accompanying employing establishment health clinic note dated April 3, 2008, a

nurse advised that appellant had pain in her left upper extremity and possible cervical
radiculopathy. Appellant also submitted an April 3, 2008 duty restriction form from Dr. Ruinjin
Yao, a Board-certified physiatrist, who found severe limited range of motion in the left shoulder
and severe tenderness of the left upper extremity that was caused by taking rubber bands off mail
and placing in a tray. Dr. Yao placed appellant on light duty. Appellant also submitted
prescription forms from a Dr. Deborah Shemilz, who noted that appellant was off work until
April 6, 2008. On April 15, 2008 Dr. Yao indicated that he treated appellant April 7 through
May 7, 2008 for acute/severe left shoulder and neck pain.
By letter dated May 9, 2008, the Office advised appellant that the information submitted
was insufficient to establish her claim. It requested that she submit further evidence. In
response, appellant submitted a rehabilitation prescription from Dr. Yao ordering continuing
treatment for acupuncture, therapeutic exercise and manual therapy. She also submitted
employing establishment forms indicating that, on April 1, 2008, she experienced pain while
taking rubber bands off bundles of mail and placing them into trays.
By decision dated June 19, 2008, the Office denied appellant’s claim, finding that she had
not establish that she sustained an injury on April 1, 2008 as alleged. It noted that the evidence
submitted was insufficient to establish that the incident occurred as alleged. The Office further
denied appellant’s claim as there was no medical evidence that provided a diagnosis which could
be connected to the claimed incident.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act1 has
the burden of establishing the occurrence of an injury at the time, place and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.2 An injury does
not have to be confirmed by eyewitnesses in order to establish the fact that an employee
sustained an injury in the performance of duty, but the employee’s statements must be consistent
with the surrounding facts and circumstances and his or her subsequent course of action.3 An
employee has not met her burden of proof to establish the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.4
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
determining whether a prima facie case has been established.5 However, an employee’s

1

5 U.S.C. §§ 8101-8193.

2

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

3

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

4

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

5

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

2

statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.6
If a claimant establishes that she actually experienced the employment incident at the
time, place and in the manner alleged, she must submit evidence, in the form of medical
evidence, to establish that the employment incident caused a personal injury.7 The claimant has
the burden of establishing by the weight of reliable, probative and substantial evidence that the
condition for which compensation is sought is causally related to a specific employment incident
or to specific conditions of employment.8 An award of compensation may not be based on
appellant’s belief of causal relationship.9 Neither the mere fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish a causal
relationship.10 Simple exposure to a workplace hazard does not constitute a work-related injury
entitling an employee to medical treatment under the Act.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.12
ANALYSIS
Appellant alleged that she sustained injury to her left hand, arm and neck as a result of
taking rubber bands off mail and placing letters in a tray on April 1, 2008. The Office denied her
claim on the grounds that she did not establish the occurrence of the employment incident as
alleged. It further determined that the medical evidence did not establish a diagnosed condition
causally related to the claimed incident.
The Board finds that appellant established the occurrence of an employment incident on
April 1, 2008 at the time, place and in the manner alleged. Appellant alleged that, while taking
6

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Burffington, 34 ECAB 104, 109 (1982).

7

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal FECA Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.802.2a (June 1995).
8

Katherine J. Friday, 47 ECAB 591, 594 (1996).

9

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

10

Id.

11

20 C.F.R. § 10.303(a).

12

John W. Montoya, 54 ECAB 306 (2003).

3

rubber bands off mail and placing letters into a tray, she experienced pain to her left hand, arm
and neck. The employing establishment submitted evidence acknowledging the same history of
injury on that date. Appellant sought medical treatment on April 3, 2008, shortly following the
alleged incident. There are no inconsistencies in the evidence as to cast serious doubt upon the
validity of appellant’s claim. The record establishes that she was taking rubber bands off mail
and placing it into trays on April 1, 2008. This incident is not refuted by strong or persuasive
evidence.13 Accordingly, appellant established the occurrence of an employment incident on
April 1, 2008.
Although appellant has established the occurrence of the April 1, 2008 employment
incident, she did not submit sufficient medical evidence to establish that she sustained an injury
due to this incident. The medical evidence presented does not contain a rationalized medical
opinion establishing that the work-related incident caused or aggravated a specific medical
condition or disability.
There is no indication that any physician made a firm diagnosis with regard to appellant’s
physical condition. Dr. Yao noted limited range of motion in the left shoulder and tenderness of
the left upper extremity on the duty restriction form. He advised that he treated appellant for
acute/severe left shoulder and neck pain. However these reports fail to provide a specific
diagnosis. The Board has held that pain is a symptom and the mere diagnosis of pain does not
constitute a basis for the payment of compensation.14 Dr. Yao did not explain how appellant’s
physical condition was caused by the accepted work incident. He did not provide findings on
examination or indicate that his opinion was based on a review of a complete factual and medical
background. Appellant also submitted copies of prescriptions and a note excusing her from work
from Dr. Shemilz; however, this evidence does not provide a rationalized opinion on causal
relationship. The nurse’s notes are not probative as a nurse is not a physician as defined under
the Act, and therefore not competent to render a medical opinion.15
The mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.16 Neither the fact that the
condition became apparent during a period of employment nor the belief that the condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.17 Causal relationship must be substantiated by reasoned medical opinion evidence,
which it is appellant’s responsibility to submit. As there is no probative, rationalized medical
evidence establishing a medical condition causally related to her federal employment, appellant
has not met her burden of proof.

13

See supra notes 4 through 7 and accompanying text.

14

Robert Broome, 55 ECAB 339 (2004).

15

Roy L. Humphrey, 57 ECAB 238 (2005).

16

See Joe T. Williams, 44 ECAB 518, 521 (1993).

17

Id.

4

CONCLUSION
The Board finds appellant established the occurrence of an employment incident on
April 1, 2008. However, she did not submit sufficient medical evidence to establish that she
sustained an injury on that date.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 19, 2008 decision is affirmed as modified to reflect that appellant established the
occurrence of the April 1, 2008 employment incident.
Issued: February 19, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

